HUNTER, JR., Robert N., Judge,
dissenting.
In North Carolina, “an extrajudicial confession, standing alone, is not sufficient to sustain a conviction of a crime.” State v. Parker, 315 N.C. 222, 229, 337 S.E.2d 487, 491 (1985). Rather, when the State lacks independent proof of the “body of the crime” — the corpus delicti— and relies upon an extra-judicial confession, additional corroborative evidence that establishes the trustworthiness of the confession is required to sustain a conviction. Id. at 236, 337 S.E.2d at 495. While jurisdictions vary on the quality and extent of corroborative evidence *331required for utilization of extra-judicial confessions in proving the corpus delicti, our Supreme Court liberalized North Carolina’s approach in Parker.
The Parker Court considered three versions of the corpus delicti rule. The first, which the Court noted was the majority rule, requires “corroborative evidence, independent of the defendant’s confession, which tends to prove the commission of the crime charged.” Id. at 229, 337 S.E.2d at 491. The second approach requires independent evidence tending to establish each element of the crime. Id. at 229-30, 337 S.E.2d at 491. The third approach, known as “the ‘trustworthiness’ version of corroboration,” does not require independent proof of the corpus delicti. Id. at 230, 337 S.E.2d at 492. Rather, “ ‘[p]roof of any corroborating circumstances is adequate which goes to fortify the truth of the confession or tends to prove facts embraced in the confession.’ "Id. (quoting Opper v. United States, 348 U.S. 84, 92 (1954)).
The Parker Court reviewed criticisms of the traditional corpus delicti rule and adopted the trustworthiness approach. Id. at 236, 337 S.E.2d at 495 (citing State v. Yoshida, 354 P.2d 986, 990 (Haw. I960)). The State is no longer required to provide independent evidence of the corpus delicti in non-capital cases in order to obtain a conviction:
We adopt a rule in non-capital cases that when the State relies upon the defendant’s confession to obtain a conviction, it is no longer necessary that there be independent proof tending to establish the corpus delicti of the crime charged if the accused’s confession is supported by substantial independent evidence tending to establish its trustworthiness, including facts that tend to show the defendant had the opportunity to commit the crime.
We wish to emphasize, however, that when independent proof of loss or injury is lacking, there must be strong corroboration of essential facts and circumstances embraced in the defendant’s confession. Corroboration of insignificant facts or those unrelated to the commission of the crime will not suffice. We emphasize this point because although we have relaxed our corroboration rule somewhat, we remain advertent to the reason for its existence, that is, to protect against convictions for crimes that have not in fact occurred.

Id.

The defendant in Parker was convicted of two counts of first-degree murder and two counts of armed robbery. Id. at 224, 337 S.E.2d *332at 488. Aside from the defendant’s confession, there was no evidence of the corpus delicti of the armed robbery — missing property — of one of the victims. Id. at 227, 337 S.E.2d at 490. The Court concluded the evidence presented at trial established the trustworthiness of the defendant’s confession because “[t]he evidence presented by the prosecution at trial mirrored almost precisely the defendant’s version of how he committed the other crimes charged” — the murders and the other armed robbery. Id. at 238, 337 S.E.2d at 496.
The Supreme Court revisited the corpus delicti rule in State v. Smith, 362 N.C. 583, 669 S.E.2d 299 (2008), indicating an extrajudicial confession can be sufficiently corroborated for the purpose of one crime, but not another. There, the defendant was found not guilty of first-degree rape, but guilty of first-degree sexual offense and indecent liberties with a child. Id. at 584, 669 S.E.2d at 301. Because the State failed to corroborate the extra-judicial confession, the Smith Court concluded “the corpus delicti of the first-degree sexual offense charge ha[d] not been established, and the conviction c[ould ] not be sustained.” Id. at 596, 669 S.E.2d at 308. However, the defendant’s extra-judicial confession' statements supporting his indecent liberties conviction were corroborated because trial testimony closely mirrored the defendant’s statements. Id. at 598, 669 S.E.2d at 309.
Establishing the trustworthiness of the defendant’s extra-judicial confession as to some charges does not necessarily establish the trustworthiness of that evidence as to other charges. Smith establishes that independent proof of loss or injury attendant to some charges, by itself, does not constitute “strong corroboration of essential facts and circumstances embraced in the defendant’s confession” for all charges that might be contained in the defendant’s extrajudicial confession. Id. at 592, 669 S.E.2d at 306 (quotation marks omitted) (citation omitted).
In this case, I am concerned with whether there was sufficient evidence of the sexual offense charges to survive a motion to dismiss. In police interviews, Defendant admitted having sex with Tammy and engaging in four sexual encounters with her. Investigators then asked Defendant for a written statement. Despite spelling and grammatical errors, Defendant’s written statement described three sexual acts. Specifically, his statement said, “She pulled out my p-e-n-d-s [sic] and sucked it.... That happened two times.” The statement also described one act of anal intercourse, “[s]he put my p-l-a-n-s [sic] in her butt,” while also stating that “[s]he tried to put it in her butt that day.”
*333Defendant’s confession is muddled and incoherent. However, I conclude it is possible to discern that Defendant stated he engaged in anal intercourse with Tammy and that she tried to put his penis in her butt. Defendant’s confession portrays Tammy as taking an active role in at least one encounter, while Tammy’s testimony indicates Defendant forced the acts upon her. Tammy stated she and Defendant viewed pornographic videos together; during an interview with DSS, Defendant specifically denied viewing videos with Tammy. At trial, defense counsel asked Tammy the following: “You talked about what parts of your body Mr. Sweat touched, and you stated that you touched his private with your hands. Did any other part of your body ever touch Mr. Sweat’s privates?” Tammy answered, “No.” Thus, the substantive evidence at trial and Defendant’s confessions establish two versions of events that do not closely resemble each other. And there is a critical conflict — the precise type of conflict our Supreme Court emphasized in Smith — Tammy denied touching Defendant’s penis with anything other than her hands. The State failed to show “strong corroboration of essential facts and circumstances embraced in the defendant’s confession.” Id. (quotation marks omitted) (citation omitted).
The State also presented a large amount of evidence to corroborate Tammy’s testimony. Some of this evidence tends to show Tammy stated she and Defendant engaged in fellatio. However, the trial court admitted this evidence solely for the purpose of corroborating Tammy’s testimony; the jury was not permitted to consider it as substantive evidence that a crime occurred. Consequently, this case presents a novel question: can unsworn evidence admitted for the limited purpose of corroborating a witness’s testimony also corroborate essential facts for the purpose of the corpus delicti rule? I conclude it cannot.
In North Carolina, a prior consistent statement may be admitted for the purpose of corroborating a witness’s testimony. See State v. Jones, 105 N.C. App. 576, 580, 414 S.E.2d 360, 363 (1992). When evidence is admitted only for the purpose of corroboration, it is not substantive evidence; in other words, it cannot establish an element of a crime. See id. Consequently, I would hold it cannot establish the elements comprising the corpus delicti of a crime. Parker states that there must be strong corroboration of essential facts “when independent proof of loss or injury is lacking.” 315 N.C. at 236, 337 S.E.2d at 495 (emphasis added). Thus, strong corroboration must make up for “proof,” which cannot be established through prior-consistent-state-*334merit corroborative evidence. State v. Gell, 351 N.C. 192, 204, 524 S.E.2d 332, 340 (2000) (“[P]rior statements admitted for corroborative purposes may not be used as substantive evidence.”) It would be inappropriate to allow the State to substitute limited purpose prior-consistent-statement corroborative evidence for proof of loss or injury in order to corroborate an extra-judicial confession. I would hold that evidence admitted for the sole purpose of corroborating a witness’s testimony cannot corroborate an extra-judicial confession.
In this case, prior out-of-court unsworn statements indicating Defendant and Tammy engaged in fellatio were admitted into evidence along with other out-of-court unsworn statements that corroborated Tammy’s testimony at trial. That non-substantive evidence of fellatio was the only evidence of fellatio presented at trial other than Defendant’s extra-judicial confession. Under the rule announced above, those statements cannot corroborate the portion of Defendant’s extra-judicial confession admitting to engaging in fellatio with Tammy. I conclude that, in light of the conflicts between Defendant’s extra-judicial confession and Tammy’s testimony, and despite Defendant’s opportunity to engage in fellatio with Tammy, the State’s evidence does not amount to the “strong corroboration of essential facts and circumstances embraced in the defendant’s confession” with respect to acts of fellatio. Smith, 362 N.C. at 592, 669 S.E.2d at 306 (quotation marks omitted) (citation omitted).
Viewing the evidence in the light most favorable to the State, the State presented substantial evidence of two incidents of anal intercourse between Defendant and Tammy — one occurring on 5 March 2009 and one occurring while Tammy was in the third grade, sometime from September 2007 to June 2008. However, because the State failed to corroborate the portion of Defendant’s confession pertaining to fellatio, there was insufficient evidence to support charges for sexual offenses based on fellatio. As such, the trial court incorrectly denied Defendant’s Motion to Dismiss as to those charges. I would reverse the trial court’s judgment on the Motion. Reaching this conclusion implicates another error by the trial court, the instructions to the jury.
There is a second problem that the majority opinion fails to properly review. The trial court instructed the jury that it could find Defendant guilty of each sexual offense charge2 if it found that *335Defendant “engaged in a sexual act with [Tammy], either anal intercourse and/or fellatio.” Defendant argues that inclusion of the “and/or” language was erroneous because it permitted the jury to convict Defendant on a theory of fellatio, which was not supported by the State’s evidence. I would agree with Defendant.
The appellant contends that the disjunctive jury instructions given to the jury deprive Defendant of his constitutional right to a unanimous jury trial. On our review of this issue, the standard is whether the State can prove that the error was harmless beyond a reasonable doubt. State v. Boyd, No. COA10-1072, _ N.C. App._, _,_S.E.2d _, _, 2011 WL 3276612 at *6. (August 2, 2011). The State’s brief and the majority’s opinion do not convince me that the State has met this burden. Neither the State’s brief nor the majority opinion discusses this standard of review.
“When a trial court ‘erroneously submits the case to the jury on alternative theories, one of which is not supported by the evidence,’ and ‘it cannot be discerned from the record upon which theory or theories the jury relied [on] in arriving at its verdict, the error entitles [a] defendant to a new trial.’ ” Boyd, No. COA10-1072, _ N.C. App. at __, _ S.E.2d at_, 2011 WL 3276612 at *4 (alteration in original) (quoting State v. Lynch, 327 N.C. 210, 219, 393 S.E.2d 811, 816 (1990)). This is a constitutional issue implicating the defendant’s right to conviction only by “the unanimous verdict of a jury in open court.” N.C. Const, art. 1, § 24; see also Boyd, _ N.C. App. at _, _ S.E.2d at_, 2011 WL 3276612 at *4. “Where an error implicates a defendant’s right to a unanimous jury verdict under our Constitution, the State bears the burden of demonstrating beyond a reasonable doubt that the error was harmless.” Boyd, _ N.C. App. at_, _ S.E.2d at_, 2011 WL 3276612 at *6.
Here, the trial court instructed the jury it could find Defendant guilty of a sexual offense charge if the jury concluded Defendant engaged in “anal intercourse and/or fellatio” with Tammy. As discussed above, because the State failed to corroborate Defendant’s confession to acts of fellatio, there was insufficient evidence to support any charge based on fellatio. Thus, the trial court submitted to the jury a theory of sexual offense that had no basis in the evidence.
The State argues Defendant’s confession was corroborated under the corpus delicti rule, providing sufficient evidence to support a conviction based on acts of fellatio. As such, the “and/or” jury instruction did not implicate a unanimous verdict and the State cites State v. *336Lawrence, 360 N.C. 368, 627 S.E.2d 609 (2006), for support. In Lawrence, our Supreme Court stated that, with respect to indecent liberties, if “one juror might have found some incidents of misconduct and another juror might have found different incidents of misconduct, the jury as a whole found that improper sexual conduct occurred.” Id. at 374, 627 S.E.2d at 613. The Lawrence Court upheld the trial court’s disjunctive instruction on multiple theories of establishing sexual misconduct. Significantly, what distinguishes Lawrence from this case is that the Lawrence jury heard evidence supporting each theory submitted to the jury. See id. at 374, 627 S.E.2d at 612. Lawrence does not stand for the proposition that the trial court may provide a disjunctive instruction, including multiple theories of establishing an element of a crime, when one theory has a basis in the evidence and the others do not. Consequently, Lawrence provides no support for the State’s argument.
Additionally, by relying solely on its argument that Defendant’s confession to acts of fellatio was sufficiently corroborated to satisfy the corpus delicti rule, the State has failed to meet its burden of showing the trial court’s error was harmless. “Where an error implicates a defendant’s right to a unanimous jury verdict under our Constitution, the State bears the burden of demonstrating beyond a reasonable doubt that the error was harmless.” Boyd, _ N.C. App. at_,_S.E.2d at_, 2011 WL 3276612 at *6 (holding the State failed to meet its burden of showing the erroneous jury instruction was harmless beyond a reasonable doubt where it did not address the issue on appeal). While there was substantive evidence of some acts of anal intercourse, I cannot conclude the jury instructions were harmless beyond a reasonable doubt. I am unable able to ascertain which of Defendant’s convictions were untainted by the erroneous instruction on fellatio. As our Supreme Court has stated:
Because the trial court incorrectly instructed the jury regarding one of two possible theories upon which defendant could be convicted and it is unclear upon which theory or theories the jury relied in arriving at its verdict, we must assume the jury based its verdict on the theory for which it received an improper instruction.
State v. Petersilie, 334 N.C. 169, 193, 432 S.E.2d 832, 846 (1993); see also State v. Lynch, 327 N.C. at 219, 393 S.E.2d at 816. Consequently, Defendant should be entitled to a new trial on all the convictions for first-degree statutory sexual offense, under section 15-144.2(b), and the convictions for sexual offense with a child, under section 14-27.4A.

. Our analysis does not distinguish between the first-degree statutory sexual offense convictions'under section 15-144.2(b) and the sexual offense with a child convictions under section 14-27.4A, since the age of Defendant is not at issue. .